--------------------------------------------------------------------------------

Exhibt 10.1

 
SEVERANCE PAY PLAN


FOR ELIGIBLE EMPLOYEES OF


BENEFICIAL MUTUAL SAVINGS BANK
 
Beneficial Mutual Savings Bank (the “Company”) has adopted this Severance Pay
Plan for Eligible Employees of Beneficial Mutual Savings Bank (the “Plan”) to
provide severance benefits to certain Eligible Employees.  The Plan is
administered by the Company, which is the Plan Administrator.  The Plan's “Plan
Year” is the 12-month period ending on December 31.
 
1.
Events That Trigger Benefits

 
Benefits will become payable to Eligible Employees under the Plan who execute
and do not revoke a Severance Agreement and General Release in a form acceptable
to and established by the Company.
 
2.
Plan Eligibility




 
(a)
In General

 
In general, an individual will be eligible for benefits under the Plan (and
therefore an “Eligible Employee”) if he or she is a full-time employee who:  (i)
has been employed continuously by the Company for more than ninety (90) days;
(ii) is contemporaneously designated in the Company’s records as a fulltime,
regular, employee; and (iii) suffers an involuntary termination of employment on
or after October 12, 2007, as a result of a reduction in force, business
reorganization, or a job elimination, as determined by the Company, in its
discretion.  As provided below, employees who are terminated for Cause (as
defined below) are among those persons who are not eligible for benefits under
the Plan.
 

 
(b)
Ineligible Employees

 
All other employees are ineligible for participation in this Plan. Without
limiting the applicability of the foregoing, this Plan specifically does not
cover:  (i) individuals who are not employees of the Company; (ii) temporary or
seasonal employees of the Company; (iii) individuals who work for the Company as
leased employees, independent contractors or agents (or are classified as such
by the Company, whether or not such classification is upheld upon governmental
or judicial review); (iv) individuals who are paid by any third party employer,
such as an employment agency or temporary staffing firm; (v) employees who are
covered by any other written severance plan or employment agreement with the
Company that provides for severance benefits; or (vi) employees who are informed
by an offer letter, employment contract or other communication at the start of
their employment that they will not be eligible for benefits under the Plan.
 

--------------------------------------------------------------------------------





 
(c)
Events Which Will Cause an Employee to Become Ineligible

 
An employee shall not be eligible for benefits under the Plan if, before the
employee’s Termination Date:
 

 
·
the employee accepts an offer of continued employment with the Company; or
       
·
the employee is transferred to, or rejects an offer of, continued full-time
employment with the Company.

 
An employee shall not be eligible for benefits under the Plan unless the
employee remains employed by the Company until the final day of employment
specified by the Company.  An employee who leaves employment before such date,
regardless of the reason, shall be deemed to have voluntarily resigned and shall
be ineligible for benefits under the Plan.
 
An employee shall not be eligible for benefits under the Plan unless the
employee maintains fully satisfactory work performance until the final day of
employment specified by the Company, including the employee’s faithful
performance of any remaining obligations to the Company such as conscientious
transitioning of the employee’s duties, reimbursement to the Company for any
cash advances or debit balances, and the return of all Company property,
including, but not limited to, any computers, PDAs, cell phones, tools, keys or
manuals.
 

 
(d)
Termination For Cause

 
An employee shall not be eligible for benefits under the Plan if the employee is
discharged for Cause. For purposes of this Plan, the term “Cause” means:  (i)
any willful neglect of, or refusal to perform, the employee’s duties or
responsibilities with respect to the Company, insubordination, dishonesty,
misconduct, gross negligence or willful malfeasance by the employee in the
performance of the employee’s duties and responsibilities, or the willful taking
of actions which materially impair the employee’s ability to perform his/her
duties and responsibilities, or any serious violation of Company rules or
regulations; (ii) the violation of any local, state or federal criminal statute,
including, without limitation, an act of dishonesty such as embezzlement, theft
or larceny, if the violation either relates to the Company or could have an
adverse effect on the Company or its reputation; (iii) intentional provision of
services in competition with the Company, or intentional disclosure to a
competitor of the Company of any confidential or proprietary information of the
Company or client; or (iv) any violation of any code of conduct, code of ethics
or any similar code established by the Company, with respect to which the
Company determines in its sole discretion that the employee’s employment has
ended under circumstances such that the payment of benefits under the Plan would
not be in the Company’s best interest.  This definition of Cause shall be used
only for the purposes of administering and determining eligibility under this
Plan.  This Plan provision shall not be construed as implying that employees may
only be terminated for Cause.  Rather, employees are generally employed “at
will” and may be terminated at any time for any reason, with or without cause or
notice.  The Company, in its sole discretion, shall determine whether an
employee has been terminated for Cause.
 
2

--------------------------------------------------------------------------------




3.
Benefit Ineligibility




 
(a)
 Agreement and General Release

 
An employee who is otherwise eligible to participate in the Plan will not be
eligible for benefits unless he or she executes a severance agreement and
general release in a form acceptable to the Company prior to the date he or she
is involuntarily terminated by the Company as part of the reduction in force
(the “Termination Date”).  Additionally, if an otherwise eligible employee
executes such an agreement, but subsequently revokes such agreement, he or she
will be ineligible to participate in this Plan and will forfeit any benefits
paid as of the time of such revocation.
 

 
(b)
Changed Decisions

 
The Company reserves the right to rescind or reschedule any scheduled
termination from employment on or before the actual date of termination.  In
such cases, the affected employee will not be eligible for severance benefits
under this Plan.  The Company has the right to amend, terminate or cancel this
Plan prior to any otherwise Eligible Employee’s Termination Date.  No employee
will be eligible for severance benefits under this Plan if the Plan is canceled
prior to his or her Termination Date.
 

 
(c)
Eligibility Determination

 
The Company, in its sole discretion, shall have the authority to determine
whether an employee meets the eligibility criteria of this Plan.
 
4.
Severance Benefits

 

 
(a)
Severance Period

 
The Severance Period for an Eligible Employee is based upon his or her title and
duties as of his or her Termination Date and, in some cases, the Years of
Service performed by the Eligible Employee.  For purposes of this Plan, an
Eligible Employee shall earn a Year of Service for each full year in which he or
she was an employee of the Company. In determining a Participant’s Years of
Service, the Participant will also be credited with a partial Year of Service
for any calendar year in which the Eligible Employee was an Employee of the
Company for a portion of the calendar year.  A partial Year of Service credited
to an Eligible Employee shall be equal to a fraction calculated in accordance
with the following formula:


Number of days in the calendar year the individual was an employee of the
Company
365
 
 
3

--------------------------------------------------------------------------------


 
Notwithstanding the foregoing, each Eligible Employee will be credited with a
minimum of one Year of Service for purposes of this Plan.


Executive Vice Presidents and other officers above the level of Senior Vice
President are not eligible to participate in this Plan.


TITLE AND DUTIES
 
SEVERANCE PERIOD
1.  Senior Vice President
 
2 years
2.  Vice President who serves on the Senior management Team
 
2 years
3.  Vice President who does not serve on the Senior Management Team
 
1 year
4.  Other Employees
 
2 weeks per Year of Service, up to a maximum of 26 weeks

 

 
(b)
Lump Sum Payment

 
Each Eligible Employee with the exception of those Eligible Employees who are
identified as “Other Employees” above shall receive a lump-sum payment equal to
his or her Annual Salary as of the Termination Date, multiplied by the number of
years in the appropriate Severance Period.  An Eligible Employee who is
identified as “Other Employees” will receive a lump-sum payment equal to his or
her Weekly Salary multiplied by the smaller of (i) two times the number of Years
of Service accrued by the Eligible Employee as of the Termination Date or (ii)
twenty-six.
 
This lump sum payment, less any withholdings for federal, state, and local
taxes, shall be paid on or prior to March 15 of the year which next follows the
year in which the Termination Date occurs.  The Eligible Employee shall be
responsible for payment of all taxes associated with the lump sum payment
notwithstanding whether withholdings have been made.  For purposes of this
paragraph “Annual Salary” shall include only base compensation as of the
Eligible Employee’s last salary review, and shall not include any employee
benefits, bonuses or other compensation.  For purposes of this paragraph,
“Weekly Salary” shall mean Annual Salary multiplied by 1/52.
 

 
(c)
Health Plan Continuation

 
Each Eligible Employee shall be eligible to continue in the Beneficial Mutual
Savings Bank Health Benefits Plan (the “Health Plan”) during the appropriate
Severance Period.  Such continuation shall be subject to (i) the continued
monthly payment by the Eligible Employee of the employee portion of the premium
for such benefits and (ii) the Company’s continued sponsorship of the Health
Plan.  Each Eligible Employee shall be treated the same as to an active employee
for purposes of the terms and conditions of the Health Plan, including premium
changes and any subsequent amendments to such plan.  If any amendment or change
to the funding mechanism of the health benefits plan would result in taxable
income to the Eligible Employee, the Eligible Employee will be solely
responsible for the payment of such taxes. After the expiration of
Company-provided coverage under this paragraph, the Eligible Employee shall be
eligible to elect to continue his or her coverage in the Health Plan under the
terms of applicable Federal law.
 
4

--------------------------------------------------------------------------------


 

 
(d)
Retiree Health Plan

 
If an Eligible Employee is eligible to participate in the Beneficial Mutual
Savings Bank Retiree Health Benefits Plan (the “Retiree Plan”) as of the
Termination Date, he or she shall be eligible to elect to participate in the
Retiree Plan, subject to the terms and conditions thereof.  Additionally, if the
participant would have been eligible to participate in the Company’s Retiree
Plan if he or she had retired during the appropriate Severance Period, then he
or she shall be eligible to elect to participate in such plan, subject to the
terms and conditions thereof.  Any participation in the Retiree Plan pursuant to
this paragraph shall be subject to the terms of the Retiree Plan, including any
subsequent amendments thereto.  In the event the Retiree Plan is terminated by
the Company, the Eligible Employee’s participation in the Retiree Plan shall
cease.
 
5.
Taxes

 
Taxes will be withheld from benefits under the Plan to the extent required by
law.
 
6.
Relation to Other Plans

 
Except as specifically described in Section 4 of this Plan, any prior severance
or similar plan, program, or other arrangement of the Company that would
otherwise apply to an Eligible Employee is hereby revoked as to such Eligible
Employee.  Benefits under this Plan will not be counted as "compensation" for
purposes of determining benefits under any other benefit plan, pension plan, or
similar arrangement. No benefits that would constitute "excess parachute
payments" within the meaning of Internal Revenue Code Section 280G, or cause any
other amounts to be excess parachute payments, will be paid by this Plan.
 
7.
Amendment or Termination

 
The Company, acting in its nonfiduciary settlor capacity, continually considers
changes to its compensation and retirement programs and, from time to time, may
consider offering special programs, such as this Plan. Some of the options the
Company may consider might be more advantageous or less advantageous than the
current program. Unless and until new benefits are formally announced by the
Company, no one is authorized to tell you that new benefits will or will not be
offered.
 
8.
Claims Procedures

 

 
(a)
Claims Normally Not Required

 
An initial claim for benefits is not necessary to receive benefits as described
in Section 4 of this Plan.
 
5

--------------------------------------------------------------------------------


 

 
(b)
Disputes

 
If any person (“Claimant”) believes that benefits are being denied improperly,
that the Plan is not being operated properly, that fiduciaries of the Plan have
breached their duties, or that the Claimant's legal rights are being violated
with respect to the Plan, the Claimant must file a formal claim with the Plan
Administrator.  This requirement applies to all claims that any Claimant has
with respect to the Plan, including claims against fiduciaries and former
fiduciaries, except to the extent the Plan Administrator determines, in its sole
discretion, that it does not have the power to grant all relief reasonably being
sought by the Claimant.
 

 
(c)
Time for Filing Claims

 
A formal claim must be filed within 90 days after the date the Claimant first
knew or should have known of the facts on which the claim is based, unless the
Plan Administrator in writing consents otherwise.



 
(d)
Procedures




 
(i)
Initial Claims

 
All claims shall be presented to the Plan Administrator in writing.  Within 90
days after receiving a claim, a claims official appointed by the Plan
Administrator shall consider the claim and issue his or her determination
thereon in writing.  The claims official may extend the determination period for
up to an additional 90 days by giving the Claimant written notice.  The initial
claim determination period can be extended further with the consent of the
Claimant.  Any claims that the Claimant does not pursue in good faith through
the initial claims stage shall be treated as having been irrevocably waived.
 

 
(ii)
Claims Decisions

 
If the claim is granted, the benefits or relief the Claimant seeks shall be
provided.  If the claim is wholly or partially denied, the claims official
shall, within 90 days (or a longer period, as described above), provide the
Claimant with written notice of the denial, setting forth, in a manner
calculated to be understood by the Claimant: (1) the specific reason or reasons
for the denial; (2) specific references to the provisions on which the denial is
based; (3) a description of any additional material or information necessary for
the Claimant to perfect the claim, together with an explanation of why the
material or information is necessary; and (4) an explanation of the procedures
for appealing denied claims.  If the Claimant can establish that the claims
official has failed to respond to the claim in a timely manner, the Claimant may
treat the claim as having been denied by the claims official.
 
6

--------------------------------------------------------------------------------


 

 
(iii)
Appeals of Denied Claims

 
Each Claimant shall have the opportunity to appeal the claims official's denial
of a claim in writing to an appeals official appointed by the Plan Administrator
(which may be a person, committee, or other entity).  A Claimant must appeal a
denied claim within 60 days after receipt of written notice of denial of the
claim, or within 60 days after it was due if the Claimant did not receive it by
its due date.  The Claimant (or his or her duly authorized representative) may
review pertinent documents in connection with the appeals proceeding and may
present issues and comments in writing.  The Claimant may present only the
evidence and theories during the appeal that the Claimant presented during the
initial claims stage, except for information the claims official may have
requested the Claimant to provide to perfect the claim.  Any claims that the
Claimant does not pursue in good faith through the appeals stage, such as by
failing to file a timely appeal request, shall be treated as having been
irrevocably waived.
 

 
(iv)
Appeals Decisions

 
The decision by the appeals official shall be made not later than 60 days after
the written appeal is received by the Plan Administrator, unless special
circumstances require an extension of time, in which case a decision shall be
rendered as soon as possible, but not later than 120 days after the appeal was
filed, unless the Claimant agrees to a further extension of time.  The appeal
decision shall be in writing, shall be set forth in a manner calculated to be
understood by the Claimant, and shall include specific reasons for the decision,
as well as specific references to the provisions on which the decision is based,
if applicable.  If a Claimant does not receive the appeal decision by the date
it is due, the Claimant may deem his or her appeal to have been denied.
 

 
(v)
Procedures

 
The Plan Administrator shall adopt procedures by which initial claims shall be
considered and appeals shall be resolved; different procedures may be
established for different claims. The Plan Administrator may amend the Claims
Procedures from time to time, as it sees fit. All procedures shall be designed
to afford a Claimant full and fair consideration of his or her claim.
 
9.
Plan Administration

 

 
(a)
Discretion

 
The Plan Administrator is responsible for the general administration and
management of the Plan and shall have all powers and duties necessary to fulfill
its responsibilities, including, but not limited to, the discretion to interpret
and apply the Plan and to determine all questions relating to eligibility for
benefits.  The Plan shall be interpreted in accordance with its terms and their
intended meanings.  However, the Plan Administrator and all Plan fiduciaries
shall have the discretion to interpret or construe ambiguous, unclear, or
implied (but omitted) terms in any fashion they deem to be appropriate in their
sole discretion, and to make any findings of fact needed in the administration
of the Plan, and the decision of the Plan Administrator shall be final and
binding on all parties.  The validity of any such interpretation, construction,
decision, or finding of fact shall not be given de novo review if challenged in
court, by arbitration, or in any other forum, and shall be upheld unless clearly
arbitrary or capricious.
 
7

--------------------------------------------------------------------------------


 

 
(b)
Finality of Determinations

 
All actions taken and all determinations made by the Plan Administrator or by
Plan fiduciaries will be final and binding on all persons claiming any interest
in or under the Plan.  To the extent the Plan Administrator or any Plan
fiduciary has been granted discretionary authority under the Plan, the Plan
Administrator's or Plan fiduciary's prior exercise of such authority shall not
obligate it to exercise its authority in a like fashion thereafter.
 

 
(c)
Drafting Errors

 
If, due to errors in drafting, any Plan provision does not accurately reflect
its intended meaning, as demonstrated by consistent interpretations or other
evidence of intent, or as determined by the Plan Administrator in its sole
discretion, the provision shall be considered ambiguous and shall be interpreted
by the Plan Administrator and all Plan fiduciaries in a fashion consistent with
its intent, as determined in the sole discretion of the Plan Administrator. The
Plan Administrator shall amend the Plan retroactively to cure any such
ambiguity.
 

 
(d)
Fiduciary Disclosure Authority

 
No Plan fiduciary shall have the authority to answer questions about any pending
or final business decision of the Company or any affiliate that has not been
officially announced, to make disclosures about such matters, or even to discuss
them, and no person shall rely on any unauthorized, unofficial disclosure. Thus,
before a decision is officially announced, no fiduciary is authorized to tell
any person, for example, that he or she will or will not be laid off or that the
Company will or will not offer exit incentives in the future. Nothing in this
subsection shall preclude any fiduciary from fully participating in the
consideration, making, or official announcement of any business decision.
 

 
(e)
Scope

 
This Section may not be invoked by any person to require the Plan to be
interpreted in a manner inconsistent with its interpretation by the Plan
Administrator or other Plan fiduciaries.
 
10.
Costs and Indemnification

 
All costs of administering the Plan and providing Plan benefits will be paid by
the Company.
 
11.
Limitation on Employee Rights

 
This Plan shall not give any employee the right to be retained in the service of
the Company or interfere with or restrict the right of the Company to discharge
or retire the employee.
 
8

--------------------------------------------------------------------------------


 
12.
Governing Law

 
This Plan is a welfare plan subject to the Employee Retirement Income Security
Act of 1974 and it shall be interpreted, administered, and enforced in
accordance with that law.  To the extent that state law is applicable, the
statutes and common law of the Commonwealth of Pennsylvania, excluding any that
mandate the use of another jurisdiction’s laws, shall apply.
 
13.
Miscellaneous

 
Where the context so indicates, the singular will include the plural and vice
versa.  Titles are provided herein for convenience only and are not to serve as
a basis for interpretation or construction of the Plan.  Unless the context
clearly indicates to the contrary, a reference to a statute or document shall be
construed as referring to any subsequently enacted, adopted, or executed
counterpart.
 
14.
Statement of ERISA Rights

 
The Plan is an ERISA welfare benefit plan.  As a Participant in an ERISA-covered
benefit, you are entitled to certain rights and protections under the Employee
Retirement Income Security Act ("ERISA").  ERISA provides that all Plan
Participants shall be entitled to:
 

 
·
Receive information about your Plan and benefits.
       
·
Examine, without charge, at the corporate office of the Plan Administrator and
at other specified locations, such as work-sites and union halls, all documents
governing the Plan, including insurance contracts, collective bargaining
agreements and a copy of the latest annual report (Form 5500 series) filed by
the Plan with the U.S. Department of Labor and available at the Public
Disclosure Room of the Employee Benefits Security Administration.
       
·
Obtain, upon written request to the Plan Administrator, copies of all documents
governing the operation of the Plan, including insurance contracts and
collective bargaining agreements, and copies of the latest annual report (Form
5500 series) and updated SPD.  The Plan Administrator may make a reasonable
charge for the copies.
       
·
Receive a summary of the Plan's annual financial report (if any).  The Plan
Administrator is required by law to furnish each Participant with a copy of this
summary annual report.

 
9

--------------------------------------------------------------------------------





 
(i)
Prudent Actions by Plan Fiduciaries

 
In addition to creating rights for Plan Participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit
plan.  The people who operate your Plan, called "fiduciaries" of the Plan, have
a duty to do so prudently and in the interest of the Plan Participants and
beneficiaries.  No one, including your employer, your union, or any other
person, may fire you or otherwise discriminate against you in any way to prevent
you from obtaining a welfare benefit from the Plan, or from exercising your
rights under ERISA.
 

 
(ii)
Enforce Your Rights

 
If your claim for a welfare benefit under an ERISA-covered plan is denied in
whole or in part, you must receive a written explanation of the reason for the
denial.  You have the right to have the Plan review and reconsider your
claim.  Under ERISA, there are steps you can take to enforce the above
rights.  For instance, if you request materials from the Plan and do not receive
them within 30 days, you may file suit in a federal court.  In such a case, the
court may require the Plan Administrator to provide the materials and pay you up
to $110 a day until you receive the materials, unless the materials were not
sent because of reasons beyond the control of the Plan Administrator.  If you
have a claim for benefits that is denied or ignored in whole or in part, you may
file suit in a state or federal court.  In addition, if you disagree with the
Plan's decision or lack thereof concerning the qualified status of a domestic
relations order or a medical child support order, you may file suit in federal
court.  If it should happen that Plan fiduciaries misuse the Plan's money, or if
you are discriminated against for asserting your rights, you may seek assistance
from the U.S. Department of Labor, or you may file suit in a federal court.  The
court will decide who should pay court costs and legal fees.  If you are
successful, the court may order the person you have sued to pay these costs and
fees.  If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.
 

 
(iii)
Assistance with Your Questions

 
If you have any questions about the Plan, you should contact the Plan
Administrator.  If you have any questions about this statement or about your
rights under ERISA, or if you need assistance obtaining documents from the Plan
Administrator, you should contact the nearest office of the U.S. Department of
Labor, Employee Benefits Security Administration ("EBSA") listed in your
telephone directory, or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Ave., N.W., Washington, D.C., 20210.  You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.
 
10

--------------------------------------------------------------------------------


 

15.  Employer/Plan Sponsor Information

 
1. Name, address, and telephone number of the Employer/Plan Sponsor:
 
Beneficial Mutual Savings Bank
530 Walnut Street
Philadelphia, PA   19106
 
     
2. Employer's federal tax identification number:
 
23-0400690
     
3. Adopting Employers participating in the Plan:
 
N/A
     
4. Effective Date of the Plan:
 
October 11, 2007
     
5. The initial Plan Year:
 
October 11, 2007 to December 31, 2007
     
6. All subsequent Plan Years:
 
January 1 through December 31
     
7. Name, address, and telephone number of the Plan Administrator:
 
The Plan Administrator has the exclusive right to interpret the Plan and to
decide all matters arising under the Plan, including the right to make
determinations of fact, and construe and interpret possible ambiguities,
inconsistencies, or omissions in the Plan and this SPD.
 
Cecile Colonna
Vice President - Assistant Human Resources Department Manager
c/o Beneficial Mutual Savings Bank
530 Walnut Street
Philadelphia, PA  19106
(215) 864-6094
     
8. Plan Number:
 
507
 
     


11